Judgment unanimously affirmed. Memorandum: Defendant, who was convicted of criminal possession of stolen property in the second degree, argues that it was error to admit evidence at trial which was the subject of another pending indictment. The evidence was probative of defendant’s knowledge that the property was stolen, an element of criminal possession of stolen property (Penal Law § 165.45 [2]), and we find that its probative value outweighed any potential prejudice (People v Allweiss, 48 NY2d 40, 47). Although we find some prosecutorial misconduct, we do not find that defendant was thereby deprived of a fair trial (People v Hopkins, 58 NY2d 1079, 1083). We have examined defendant’s other arguments and find them to be without merit. (Appeal from judgment of Supreme Court, Erie County, Ostrowski, J.—criminal possession of stolen property, second degree.) Present—Callahan, J. P., Denman, Boomer, Green and Pine, JJ.